Case 2:10-cv-11939-SJM-MKM ECF No. 81 filed 05/14/20           PageID.3069    Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

  TERRY WILLIAMS,
                                                Case No. 2:10-cv-11939
              Petitioner,
                                                HONORABLE STEPHEN J. MURPHY, III
  v.

  LLOYD W. RAPELJE,

              Respondent.
                                   /

                      ORDER DENYING PETITIONER'S
                  DECLARATION SUPPORTING MOTION [78]
                 AND STRIKING COPIES OF MOTIONS [79, 80]

       Petitioner Terry W. Williams filed a pro se petition for a writ of habeas corpus

 under 28 U.S.C. § 2254 and challenged his 2007 convictions for first-degree home

 invasion, felon in possession of a firearm, felonious assault, possession of a firearm

 during the commission of a felony, and killing an animal. ECF 47. On July 23, 2019,

 the Court granted Petitioner's motion to stay proceedings while he exhausted an

 additional claim in state court and closed the case subject to Petitioner moving to lift

 the stay after exhausting state court remedies. ECF 71. Petitioner has not sought to

 reopen the case. Rather, he filed a declaration supporting a motion that requested

 emergency release and an “emergency motion for temporary restraining order for

 injunctive relief of an emergency release, and understanding the COVID-19 virus.”

 ECF 78.

       Petitioner's declaration was purported to be filed in support of motions for

 emergency release and for a temporary restraining order ("TRO"). Id. But Petitioner


                                            1
Case 2:10-cv-11939-SJM-MKM ECF No. 81 filed 05/14/20          PageID.3070     Page 2 of 3



 has filed neither a motion for emergency release nor for a TRO in this Court. Instead,

 he filed copies of motions for release apparently filed in the underlying state court,

 the Wayne County Circuit Court. See ECF 79, 80. The Court will therefore construe

 the declaration as a motion for release and TRO. And for the following reasons, the

 Court will deny the motion.

       The basis for Petitioner's motion is the ongoing COVID-19 pandemic. ECF 78.

 He claimed that he is in imminent danger of irreparable harm because he suffers

 from chronic health issues and because the population density in prisons makes

 effective social distancing impossible. Id. The motion, however, is unrelated to the

 claims raised in Petitioner's habeas petition and, therefore, not properly filed in this

 presently closed case. See, e.g., Smith v. Zuercher, No. 7:08-cv-229, 2009 WL 499112,

 *4, n.2 (E.D. Ky. Feb. 27, 2009) (petitioner is not permitted to "piggy-back" separate,

 unrelated claims onto his habeas petition). To the extent Petitioner sought relief

 under 28 U.S.C. § 2241 or 42 U.S.C. § 1983, he must proceed in a new, separate action.

       But even assuming the motion and declaration were properly filed, relief must

 be denied because Petitioner has not exhausted his state remedies for the claims

 raised in the motion. See 28 U.S.C. § 2254(b)(1)(A) (habeas corpus relief may not be

 granted unless Petitioner "has exhausted the remedies available in the courts of the

 State"); Makin v. Wainwright, No. 3:20-cv-912, 2020 WL 2085141, *2 (N.D. Ohio Apr.

 30, 2020) (dismissing § 2241 petition seeking relief on the basis of the COVID-19

 pandemic for failure to exhaust state remedies). The Court will dismiss Petitioner's

 declaration. And because he improperly filed copies of motions not pending before this



                                            2
Case 2:10-cv-11939-SJM-MKM ECF No. 81 filed 05/14/20         PageID.3071    Page 3 of 3



 Court, the Court will strike the two copies of motion Petitioner filed in Wayne County

 Circuit Court.

       WHEREFORE, it is hereby ORDERED that Petitioner's declaration

 supporting motion requesting emergency release and emergency motion for

 temporary restraining order for injunctive relief of an emergency release, and

 understanding the COVID-19 virus [78] is DISMISSED.

       IT IS FURTHER ORDERED that Petitioner's copies of motions filed in

 Wayne County Circuit Court [79, 80] are STRICKEN.

       SO ORDERED.


                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
 Dated: May 14, 2020

 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on May 14, 2020, by electronic and/or ordinary mail.

                                        s/ David P. Parker
                                        Case Manager




                                           3
